Citation Nr: 1520421	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right elbow disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 Travel Board hearing.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this claim for an increased rating for bilateral hearing loss requires further development before being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This additional development is necessary to ensure there is a complete record upon which to adjudicate the claim and to afford the Veteran every possible consideration.

The Veteran alleges that he fractured his right elbow while playing basketball on active duty in July 1978 shortly before he separated from service.  His service treatment records (STRs) contain a normal February 1974 pre-induction examination.  On the accompanying Report of Medical History, there is a notation of a right arm fracture contained in the physician's summary section.  However it also states that the fracture was non-disqualifying and that the Veteran was in good health.

The STRs are silent for any in-service elbow injury and his March 1978 separation examination is normal; however this examination occurred several months prior to date of the alleged incident.  

The Veteran's claim was remanded by the Board in July 2014 for further development.  Specifically, the Board directed that the Veteran be provided a VA compensation examination and etiological opinion for his right elbow condition.  The examiner was directed to "specifically comment on the lay evidence provided of treatment and symptomatology related to this condition during and since service."  

The Veteran underwent this examination in August 2014.  The examiner diagnosed the Veteran with status post forearm fracture remote with mild elbow degenerative joint disease.  The examiner noted that the "Veteran fractured [his] right forearm prior to service."  The VA examiner ultimately opined that the Veteran's current right elbow conditions were less likely than not incurred in or caused by his alleged in-service injury.  In the supporting rationale, the examiner stated that because of the lack of documentation of an in-service injury to the right elbow, it is highly likely that the current condition was a consequence of the pre-service right forearm fracture.  No rationale was provided as to why the examiner linked the current degenerative condition with a pre-service forearm fracture.  

The examiner was asked to provide an addendum opinion to specifically address the Veteran's lay contentions.  He provided the addendum in November 2014.  However, the examiner only reviewed what he described as "lay medical records" which were orthopedic records contained in the claims file.  He then stated that after review of these records, he concurred with his previous opinion.  

As the examiner did not address the Veteran's lay contentions in his rationale for the opinion provided, specifically that the Veteran injured his elbow in July 1978 and has suffered residuals ever since, there was not compliance with the prior remand directives and another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  Therefore, the Veteran's claim is remanded in order to obtain a new, adequate VA opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's file to the August 2014/November 2014 VA examiner for a supplemental opinion as to the etiology of his claimed right elbow disability.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination to ascertain the origins or etiology of his right elbow disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

Following a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that his current right elbow disability is etiologically related to active service.

The examiner is reminded that the lack of a documented in-service elbow injury is not fatal to the Veteran's claim and that he can still establish service connection by submitting evidence that a current disability is causally related to active duty service.

In rendering this opinion, the examiner must comment on the lay evidence provided by the Veteran contained in the claims file regarding the alleged in-service occurrence of the injury and the symptoms he has experienced since.  This includes his contentions that he injured his right elbow in July 1978 shortly before discharge while playing basketball.  The examiner should also note that the Veteran's separation examination occurred in March 1978, so prior to the alleged injury.  

If the examiner believes that a pre-service injury is the cause of the Veteran's current right elbow condition, he/she must explain why.  In so doing, the examiner should opine whether there is 1) clear and unmistakable (medically undebatable) evidence that the Veteran's right elbow condition existed prior to his entrance to service and 2) clear and unmistakable (medically undebatable) evidence that the pre-service injury was not aggravated by the alleged in-service elbow injury.  The examiner should consider the notation of a right arm fracture contained on his February 1974 pre-induction Report of Medical History as well as his largely normal February 1974 pre-induction examination report.  

A complete rationale must be provided for all conclusions and opinions expressed, with citations to evidence in the record if necessary.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.





							(Continued on the next page)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




